Evans, Judge:
This is an appeal from the finding of value of the appraiser at the port of San Juan, Puerto Rico, on an importation of Edam cheese. The appraiser found a value of $29 per hundred kilos less nondutiable charges for consular fee, insurance, inland freight, and ocean freight as invoiced. At the hearing it was agreed that the correct value for appraisement purposes is $29 per hundred kilos, less the nondutiable charges. I therefore find that value, which is the export value, to be the correct dutiable value.
Judgment will be rendered accordingly. It is so ordered;